DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of U.S. Patent No. 10,895,512. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent teaches all of the features of the claimed invention. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 10895512 B2 Pressure measuring arrangement including two pressure measurement sensors on a carrier
US 20180324510 A1 MEMS MULTI-MODULE ASSEMBLY, MANUFACTURING METHOD AND ELECTRONICS APPARATUS
US 20180302727 A1 MEMS DEVICE
US 20170248628 A1 Electronic device, has multiple complementary metal oxide semiconductor (CMOS) circuitry, second portion of which outputs data in response to data that is sensed by first portion of CMOS
US 20170008760 A1 MEMS-CMOS-MEMS PLATFORM
US 20160362293 A1 CMOS-MEMS-CMOS PLATFORM
US 20160347609 A1 MEMS Packages and Methods of Manufacture Thereof
US 20160345106 A1 MULTI-MEMS MODULE
US 20150298966 A1 SENSOR PACKAGE HAVING STACKED DIE
US 20150239732 A1 SEMICONDUCTOR ARRANGEMENT AND FORMATION THEREOF
US 20150197419 A1 MEMS DEVICES AND METHODS FOR FORMING SAME
US 20140264648 A1 Method for forming micro-electromechanical (MEMS) device, involves placing second MEMS structure between second portion of dielectric layer and cap wafer and removing portions of carrier wafer to expose first cavity to ambient pressure
US 20140227816 A1 METHOD TO PACKAGE MULTIPLE MEMS SENSORS AND ACTUATORS AT DIFFERENT GASES AND CAVITY PRESSURES
US 20070290364 A1 STACKED DIE PACKAGE FOR MEMS RESONATOR SYSTEM

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856